Citation Nr: 1145957	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-11 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for sleep apnea, claimed as secondary to the Veteran's diabetes insipidus or hypogonadism.

2.  Entitlement to service connection for atrial fibrillation, claimed as secondary to the Veteran's diabetes insipidus.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to October 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In September 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that service connection is warranted for his obstructive sleep apnea and atrial fibrillation because they are etiologically related to his service-connected diabetes or to his service-connected hypogonadism.  His claim of service connection for these disabilities was filed in May 2006.  

Under 38 C.F.R. § 3.310, service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448   (1995).  

There has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2010)).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is evaluated.  Although VA has indicated that the purpose of the regulation was merely to apply the 1995 ruling in Allen, it was made clear in the comments to the regulation that the 2006 changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the revision amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the revision, which version favors the claimant.  See 38 C.F.R. § 3.310 (2006). 

A December 2008 VA general medical examination report indicates that the Veteran's atrial fibrillation has been aggravated by his diabetes insipidus.  However, there is no rationale indicated in support of that conclusion.  Additionally, a May 2011 private medical opinion indicates that the Veteran's medication (desmopressin) for atrial fibrillation or the chronic shifts in total body water and electrolyte balance may have implications on his cardiovascular system.  Such opinion must be considered as inconclusive as "may" does not consider the preponderance of the evidence standard as utilized by the VA.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. at 23 (medical opinions which are speculative or inconclusive in nature cannot support a claim).  The Veteran additionally claimed in his Form 9, submitted in April 2008, that his sleep apnea is secondary to his hypogonadism or a medication used to treat such condition (androgell).  There is no medical opinion concerning the Veteran's claims for sleep apnea being aggravated or secondary to his diabetes insipidus or hypogonadism.  Thus, the Board finds that a medical examination is necessary to consider the Veteran's claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In reference to the Veteran's sleep apnea claim, VA records indicate that a sleep study was conducted at the East Orange VA Medical Center (VAMC).  There is no indication that such VA records have been associated with the claims file.  This should be accomplished on remand.  Ongoing treatment records should also be associated with the file. 

Additionally, although the Veteran was provided with notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), that notice did not advise him of the elements of service connection on a secondary basis.  Thus, he must be so notified on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA notification letter which provides the required notice in response to his claims for service connection on a secondary basis.  

2.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any medical records from the East Orange VAMC and any ongoing treatment records not already associated with the claims file.

3.  The Veteran should be afforded a VA examination by a physician with sufficient expertise to determine if the Veteran's sleep apnea and/or atrial fibrillation are aggravated by or secondary to his service-connected diabetes insipidus or hypogonadism and if aggravated, the extent of the aggravation.  The claims folders must be made available to and reviewed by the examiner.  

Based upon the examination results and the review of the claims folders, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's sleep apnea and/or atrial fibrillation is proximately due to or aggravated by the Veteran's diabetes insipidus symptomatology or hypogonadism or medications taken to treat those disabilities.  It is imperative that the examiner provide a clear and separate response addressing the two distinct questions involving causation and aggravation.  

The rationale for all opinions expressed must also be provided.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.  

4.  Then, the RO or the AMC should readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
ERIC S. LEBOFF	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


